—Judgment unanimously modified on the law and as modified affirmed with costs to petitioners, judgment ordered granting counsel fees on appeal and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: Supreme Court properly granted judgment declaring that respondents’ unilateral layoffs, without the approval of the City Council, of certain employees whose positions were established and funded in the 1994 Adopted Budget, were void, illegal and in violation of section 5.8 (b) of the Niagara Falls City Charter. We modify the third and sixth decretal paragraphs of the judgment, however, to declare that employees holding temporary positions, whose layoffs are prohibited, do not include, as petitioners acknowledge, those seasonal or temporary employees whose services are no longer needed or are not presently required for the 1994 fiscal year.
Furthermore, we conclude that, under the circumstances of this case, petitioners are entitled to an award of counsel fees on this appeal, we remit the matter to Supreme Court for a hearing on the reasonable amount of those fees, and we order that judgment be entered accordingly (see, Matter of Wilson v Allegany County, 175 AD2d 645, 646; see also, Cahn v Town of Huntington, 29 NY2d 451). In all other respects, the judgment is affirmed. (Appeal from Judgment of Supreme Court, Niagara County, Mintz, J.—Declaratory Judgment.) Present—Denman, P. J., Fallon, Wesley, Davis and Boehm, JJ.